Citation Nr: 1718940	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  14-33 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for residuals of a stroke.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel



INTRODUCTION

The Veteran served on active duty from March 1957 to May 1959.

This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  In a November 30, 2016, Order, the Court endorsed a November 28, 2016, joint motion for remand, vacated a November 2015 Board decision that denied the Veteran's appeal, and remanded the matter for compliance with the instructions in the joint motion.

In November 2015, this matter came before the Board on appeal from an August 2013 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).  Prior to the November 2015 decision, a Board hearing was held in November 2014.  The appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2016).


FINDING OF FACT

The Veteran died in March 2017.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

On April 3, 2017, the St. Petersburg RO was notified that the appellant died in March 2017.  The RO called the Veteran's daughter, D.G., and confirmed his death on April 13, 2017.  Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016).  The Board notes that D.G., the Veteran's daughter, filed a May 2017 motion to substitute into the Veteran's appeal.  The motion is currently pending before the RO.  Substitution is a matter within the RO's jurisdiction.  38 C.F.R. § 3.1010(b) (2016).  Substitution is a separately appealable matter; to avoid prejudice to D.G., the Board cannot address substitution in the first instance.  As a result, the Board is compelled to dismiss this appeal.  38 C.F.R. § 20.1302(a).  

If substitution is granted by the RO, this appeal will assume its original place on the Board's docket.  38 C.F.R. § 20.1302(a). 


ORDER

The appeal is dismissed.




		
Donnie R. Hachey
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


